DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
-	Exceeds 150 words.
-	Exceeds one paragraph.
-	Implied phraseology “the invention relates”.
 Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “the temperature” and the limitation “the temperature of the stator or the armature” interchangeably.  Neither of these limitations appear previously in Claim 17 and it is unclear if the applicant intends for these limitations to mean the same thing; therefore, there is insufficient antecedent basis for these limitations in the claim.  Claim 17 further recites the limitations “the synthetic resin” and “the liquid synthetic resin” interchangeably.  The limitation “the liquid synthetic resin” lacks proper antecedent basis and it is unclear if it is meant to mean the same thing as “the synthetic resin” as recited earlier in the claim.  Claim 17 further recites the limitations “a curing temperature range (T4-T5)” and “the curing temperature range (T4,T5)” interchangeably.  The limitation “the curing temperature range (T4, T5)” lacks proper antecedent basis and it is unclear if it is meant to mean the same thing as “a curing temperature range (T4-T5).  Claims 18-32 are rejected by virtue of their dependency on Claim 17.
Claim 18 recites the limitation “the heating of all electrically conductive components of the stator or armature” which is not previously referenced in Claim 18 or Claim 17 of which Claim 18 depends.  Claim 17 recites “heating the stator or armature” in steps b) and c) but it is unclear if “the heating of all electrically conductive components of the stator or armature” is meant to mean the same thing; therefore, there is insufficient antecedent basis for this limitation.
Claim 19 recites the limitation “the heating of all electrically conductive components of the stator” which is not previously referenced in Claim 19 or Claim 17 of which Claim 18 depends.  Claim 17 recites “heating the stator or armature” in steps b) and c) but it is unclear if “the heating of all electrically conductive components of the stator” is meant to mean the same thing; therefore, there is insufficient antecedent basis for this limitation.
Claim 20 recites the limitation “the liquid synthetic resin” which lacks proper antecedent basis in Claim 20 and Claim 17 of which Claim 20 depends.
Claim 21 recites the limitation “the inductor” which is not previously recited in Claim 21 or Claim 17 of which Claim 21 depends; therefore, there is insufficient antecedent basis for the limitation in the claim.  Claim 22 is rejected for its dependency upon Claim 21.
Claim 22 recites the limitation “the speed of the inductor” which is not previously recited in Claim 22 or the claims on which it depends; therefore, there is insufficient antecedent basis for this limitation in the claim.  Claim 22 further recites the limitation “the range boundaries” which is not previously recited in Claim 22 or any claims on which it depends; therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the outside temperature” which is not previously recited in Claim 23 or the claims on which it depends; therefore, there is insufficient antecedent basis for this limitation in the claim.  Claims 24 & 25 are rejected for their dependency upon Claim 23.
Claim 24 recites the limitation “the inductor” which is not previously recited in Claim 24 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in the claim. 
Claim 25 recites the limitation “the measured outside temperature” which is not previously recited in Claim 25 or the claims on which it depends.  It is unclear if “the measured outside temperature” is meant to mean the same thing as “the outside temperature” as recited in Claim 23 of which Claim 25 depends; therefore, there is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites the limitation “the still liquid synthetic resin” which is not previously recited in Claim 26 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 26 further recites the limitation “the axially outward and higher positioned end of the winding of the stator or the armature” which is not previously recited in Claim 26 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 27 is rejected for its dependency upon Claim 26.
Claim 27 recites the limitation “the inclination angle” which is not previously recited in Claim 27 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 27 further recites the limitation “the range boundaries” which is not previously recited in Claim 27 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.
Claim 28 recites the limitation “the end of the trickle process” which is not previously recited in Claim 28 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 28 further recites “the curing temperature range” which is unclear if it is meant to mean the same thing as “a curing temperature range (T4 – T5)” as recited in Claim 17 of which Claim 28 depends; therefore, there is insufficient antecedent basis for the limitation in this claim.
Claim 29 recites the limitation “the range boundaries” which is not previously recited in Claim 29 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.
Claim 30 recites the limitation “the rotational speed” which is not previously recited in Claim 30 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 30 further recites the limitation “the range boundaries” which is not previously recited in Claim 30 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.
Claim 31 recites the limitation “the speed control” which is not previously recited in Claim 31 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 31 further recites the limitation “the actuator” which is not previously recited in Claim 31 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 31 further recites the limitation “the average dwell time” which is not previously recited in Claim 31 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.
Claim 32 recites the limitation “the inductor” which is not previously recited in Claim 32 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.  Claim 32 further recites “this end region” which is not previously recited in Claim 32 or the claims on which it depends; therefore, there is insufficient antecedent basis for the limitation in this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 28, 29, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kotado (JP 2010-262828 A).

Regarding Claim 17, Kotado teaches a method for trickle impregnation of a stator or armature of an electric machine with a synthetic resin curing under temperature increase, comprising: a) heating the stator or the armature from an initial temperature (T1) to a trickle temperature range (T2 - T3) of the synthetic resin, which is initially still liquid, in a first period of time (t0 - tl) (Paragraph [0029]: “ In the preheating section 15 shown in FIG. 4, heating of the object to be heated 4 is performed in order to set the object to be heated 4 to a temperature suitable for the subsequent impregnation treatment. The preheating unit 15 includes an induction heating unit 6 that heats the chucked object 4”); 
b) keeping constant the temperature in the trickle temperature range (T2 - T3) and introducing the synthetic resin, which is still liquid, into the stator or the armature in a second period of time (tl - t2) (Paragraphs [0029-0030] The temperature of the object 4 to be heated which is heated by this preheating is set in accordance with the property of the varnish 5 to be impregnated thereafter, and is usually set at 80° C. to 100 ° C. Next, in the impregnation portion 16 shown in FIG. 4, the preheated object 4 is impregnated with varnish 5. As a method of impregnating varnish 5, there are methods such as drip treatment and dip treatment, but in this case, a method is adopted in which varnish 5 is dropped by dripping varnish 5 while rotating the varnish 5, so that varnish is permeated from the outside of object 4);
c) heating the stator or the armature to a curing temperature range (T4 - T5) in a third period of time (t2 - t3) (Paragraph [0027]: “Next, in the curing section 17 shown in FIG. 4, the varnish 5 impregnated in the object 4 to be heated is cured. The curing section 17 has a heating section 1 for heating the chucked object 4”); 
d) keeping constant the temperature of the stator or the armature in the curing temperature range (T4, T5) in a fourth period of time (t3 - t4) and setting and curing the synthetic resin to a duroplast (Paragraphs [0031-0032]: “the temperature of the heated thing 4 is corresponded and set to the heat resistance of the heated thing 4, description, the characteristic of the varnish 5, etc. by this heating, When in the case of the heated thing 4 which has the usual heat resistance it is considered as 120 degrees C - 150 degrees C… Although the time for curing is set in accordance with the characteristics of the object 4 and the varnish 5, it is generally 0.2 hours to 6 hours. When the object 4 to be heated which can be cured at a relatively high temperature is processed, a larger effect of the heat efficiency can be expected, and particularly, there is an advantage that the utilization value of the induction heating method is high… a varnish 5 to be used is not particularly limited, and a material which is generally used for an electrical insulating treatment can be used. For example, thermosetting resins)”
wherein the stator or the armature is disposed in an impregnation device during the introduction of the liquid synthetic resin (Paragraph [0030]: “Next, in the impregnation portion 16 shown in FIG. 4, the preheated object 4 is impregnated with varnish 5”),
wherein the trickle temperature range (T2 - T3) has lower temperatures than the curing temperature range (T4 - T5) (Paragraph [0029]: “preheating is set in accordance with the property of the varnish 5 to be impregnated thereafter, and is usually set at 80° C. to 100 ° C”; Paragraph [0031]: “When in the case of the heated thing 4 which has the usual heat resistance it is considered as 120 degrees C - 150 degrees C”),
and wherein the heating of the stator or the armature is performed inductively (Paragraph [0025]: “Induction heating in the present invention is based on the same principle as that of general induction heating, and utilizes heat generation due to eddy current loss mainly occurring in metal due to electromagnetic induction action”).
Kotado fails to specifically disclose (e) cooling down the stator or the armature after the end of the fourth period of time (t3 - t4).
However, after the induction heating has concluded the stator will begin to cool to room temperature.
It would have been obvious to one skilled in the art at the effective filing date of the present invention that allowing the stator to cool after trickle impregnation is an inherent step of the process.

Regarding Claim 18, Kotado teaches the method according to claim 17.
Kotado further teaches wherein the heating of all electrically conductive components of the stator or the armature is carried out by means of electric eddy currents which are generated by a high-frequency alternating magnetic field of an electromagnetic inductor which embraces the stator or the armature radially on the outside like a ring or hollow cylinder (Paragraph [0025]: “Induction heating in the present invention is based on the same principle as that of general induction heating, and utilizes heat generation due to eddy current loss mainly occurring in metal due to electromagnetic induction action. When a high-frequency current is supplied to the induction heating coil 2, a current is induced in the object 4 to be heated”; Paragraph [0029]: “closer to a circular shape than a semicircular shape or a horseshoe shape in a front view, and to dispose the object 4 to be heated therein”).

Regarding Claim 19, Kotado teaches the method according to claim 17.
Kotado further teaches wherein the heating of all electrically conductive components of the stator is carried out by electric eddy currents which are generated by a high-frequency or medium-frequency alternating magnetic field of an electromagnetic inductor which is arranged in a central, coaxial cavity of the stator (Figs 12a -12c; Paragraph [0052]: “As shown in FIG. 12, a litz wire 36 having a cross-sectional area of 10 2 was wound so as to have a substantially rectangular (FIG. 12 (a)) overall shape and a semicircular shape (FIG. 12 (b)) in front view, thereby producing an induction heating coil 2. The induction heating coil 2 is wound so as to form a winding shaft 25 in a direction perpendicular to a radial central axis of the ring-shaped workpiece 4 (in this case, the same as the rotational shaft 29) (FIGS. 12 a to 4 c).”).

Regarding Claim 28, Kotado teaches the method according to claim 17, wherein after the end of the trickle process and before the start of the heating of the stator or the armature to the curing temperature range, the stator or the armature is positioned horizontally to avoid leakage of the synthetic resin therefrom (Figs 4-6 & 8)

Regarding Claim 29, Kotado teaches the method according to claim 17, wherein the temperature of the stator or the armature is 80 0C to 130 0C in the trickle temperature range (T2 - T3) and 140 0C to 170 0C in the curing temperature range (T4 - T5), including the respective range boundaries (Paragraph [0029]: “The temperature of the object 4 to be heated which is heated by this preheating is set in accordance with the property of the varnish 5 to be impregnated thereafter, and is usually set at 80° C. to 100 ° C”; Paragraph [0031]: “When in the case of the heated thing 4 which has the usual heat resistance it is considered as 120 degrees C - 150 degrees C and an electrical machinery and apparatus with a high heat-resistant temperature serves as the heated thing 4, they may be 150-180 degrees C, preferably 160-170 degrees C”).

Regarding Claim 31, Kotado teaches the method according to claim 17, wherein the speed control of the actuator is such that, over a predetermined period of time, the average dwell time of an electromagnetically active inductor in all regions of the stator or the armature is approximately the same (Paragraph [0029]: “Accordingly, the relative position of the magnetic field and the object 4 to be heated becomes uniform as a whole of the object 4 to be heated, and uniform heating can be performed. Therefore, even if the section of the heating section 1 has an arc shape having an opening portion on the lower side, the object 4 to be heated can be uniformly heated”).

Claims 20-22, 26, 27, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kotado (JP 2010-262828 A) in view of Maryniak (DE 102013017299 A1).

	Regarding Claim 20, Kotado teaches the method according to claim 17.
Kotado fails to teach wherein during the introduction of the liquid synthetic resin, the stator or the armature is arranged in the impregnation device with its longitudinal axis inclined relative to the horizontal and/or is rotated about this longitudinal axis.
However, Maryniak teaches teach wherein during the introduction of the liquid synthetic resin, the stator or the armature is arranged in the impregnation device with its longitudinal axis inclined relative to the horizontal and/or is rotated about this longitudinal axis (Fig 1; Translated Description Paragraph [0026]: “simultaneous rotation of the body 2 around its longitudinal axis 16”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the trickle impregnation method of Kotado with the inclined rotation of Maryniak in order to ensure better resin absorption into the lower windings of the stator.

Regarding Claim 21, Kotado teaches the method according to claim 17.
Kotado fails to specifically teach wherein during the one or more method steps a) to d), the inductor is moved coaxially to the longitudinal axis of the stator or the armature back and forth between at least two axially spaced positions (A, B).
However, Maryniak teaches wherein during the one or more method steps a) to d), the inductor is moved coaxially to the longitudinal axis of the stator or the armature back and forth between at least two axially spaced positions (A, B) (Fig 1; Translated Description Paragraph [0026]: “After the start of the rotation, the preheat energy PI becomes the inductor 10 switched and this moves with the travel speed v1 along the travel x up and down. This serves to preheat the body 2 to a temperature of about 100 ° C (resin-dependent!)”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the trickle impregnation method of Kotado with the moving inductor of Maryniak in order to better reach and stabilize the desired temperatures for curing and preheating/heating.

Regarding Claim 22, Kotado and Maryniak teach the method according to claim 21.
 Maryniak fails to specifically teach wherein the speed of the inductor is five to fifty millimeters per second, including the range boundaries.
However, Maryniak does disclose that the travel speed of the inductor is case dependent (Translated Description Paragraph [0026]: “The travel speed v1 can also be optimized here (in terms of size of the object, resin behavior, etc.”).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to optimize the inductor travel speed based on resin and stator properties to the given range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 26, Kotado teaches the method according to claim 17.
Kotado fails to specifically teach wherein the still liquid synthetic resin is trickled onto the axially outward and higher positioned end of the winding of the stator or the armature.
However, Maryniak teaches wherein the still liquid synthetic resin is trickled onto the axially outward and higher positioned end of the winding of the stator or the armature (Fig 1; Translated Description Paragraph [0026]: “The resin feed takes place on the uppermost winding head 24 about staggered nozzles, of which in 1 only the outlet opening 12 is shown”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the trickle impregnation method of Kotado with the inclined trickle method of Maryniak in order to better utilize the effects of gravity to spread the resin fully.
  

Regarding Claim 27, Kotado and Maryniak teach the method according to claim 26.
Maryniak fails to specifically teach wherein the inclination angle (a) of the stator or the armature is 5° to 200 relative to the horizontal, including the range boundaries.
However, Maryniak does disclose that the inclination angle is case dependent and can be optimized accordingly (Translated Description Paragraph [0025]: “Setting of a particularly preferred, with regard to the flow properties of the resin used in terms of the spatial shape of the windings 4 optimized inclination angle α of the rotational or longitudinal axis 16 and preselection of the rotational speed”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention  to optimize the inclination angle based on resin and stator properties to the given range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 30, Kotado teaches the method according to claim 17.
Kotado fails to specifically teach wherein the rotational speed of the stator or the armature is five to forty revolutions per minute, including the range boundaries.
However, Maryniak does disclose that the rotational speed is case dependent and can be optimized accordingly (Translated Description Paragraph [0025]: “Setting of a particularly preferred, with regard to the flow properties of the resin used in terms of the spatial shape of the windings 4 optimized inclination angle α of the rotational or longitudinal axis 16 and preselection of the rotational speed”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention  to optimize the rotational speed on resin and stator properties to the given range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 32, Kotado teaches the method according to claim 17.
Kotado fails to teach wherein the inductor is in operation when it approaches an axial end of the stator or the armature, in that the inductor is switched off when this axial end is reached, and in that the inductor is not put into operation again until it has left this end region of the stator or the armature by a predetermined distance.
However, Maryniak does teach wherein the inductor is in operation when it approaches an axial end of the stator or the armature, in that the inductor is switched off when this axial end is reached, and in that the inductor is not put into operation again until it has left this end region of the stator or the armature by a predetermined distance (Translated Description Paragraph [0026]: “The up and down movement may be preferred over the entire length of the body 2 , slow, fast or oscillating. This is ultimately object and goal dependent. 7. When the uniform preheating is complete, the inductor will travel 10 to the lowest point of travel x… the inductor will be used 10 along its travel path to the higher point in the direction of the uppermost winding head 24… since after reaching the upper inductor position (area of the uppermost winding head 24 ) in total by repeated raising and lowering of the inductor 10 (Scanning) at the same time increased energy and temperature supply, the curing of the resin can be pushed and possibly completed”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the trickle impregnation method of Kotado with the induction method of Maryniak in order to reduce the chance of overheating.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kotado (JP 2010-262828 A) in view of Asaoka (JP 2005-086954 A).

Regarding Claim 23, Kotado teaches the method according to claim 17.
Kotado fails to teach during the one or more method steps a) to d), the outside temperature of the stator or the armature is contactlessly measured.
However, Asaoka teaches during the one or more method steps a) to d), the outside temperature of the stator or the armature is contactlessly measured (Paragraph [0022]: “The temperature-related information acquisition means is not limited to the thermistor, and a non-contact thermometer, thermocouple, thermo-tracer, or the like can be used instead”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the tickle impregnation method of Kotado with the contactless measuring of Asaoka in order to more accurately control the stator temperature during the different method steps.


Regarding Claim 24,  Kotado and Asaoka teach the method according to claim 23.
Asaoka further teaches wherein the inductor is alternatingly switched on and off in accordance with a time interval, in order to reach and/or maintain a predetermined temperature (T2, T3, T4, T5) of the stator or the armature (Paragraphs [0021-0022]).

Regarding Claim 25, Kotado and Asaoka teach the method according to claim 23.
Asaoka further teaches wherein the inductor is switched on or off depending on the measured outside temperature of the stator or the armature (Paragraphs [0021-0022]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G WRIGHT/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761